DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that the original objections made for the original claims 18 and 29 are overcome by the amendments made by the applicant and the objections are respectfully withdrawn unless otherwise stated below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed and updated rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 34,
The terms “high” and “low” in claim 34 are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification does not disclose a quantifiable value, threshold, etc. for what constitutes a “high” or “low” water level which therefore makes the terms “high” and “low” indefinite.
Claim 34 also recites the assigning of a standard deviation to the ultrasonic sensors in the third and fourth limitations of the claim. Standard deviation is a measure of the amount of variation or dispersion of a set of values and cannot be assigned to the sensors themselves. As written, the third and fourth limitations of claim 34 do not make sense and therefore makes the claim as a whole indefinite. The limitations should state that the standard deviation is instead assigned to the data obtained by the ultrasonic sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 24-27, 30-32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20040204821; of record in IDS), in view of Dudar et al. (US 20190077406; hereinafter Dudar), and further in view of Milschewski et al. (US 20180239017; hereinafter Milschewski, already of record).
Regarding Claim 16,
Tran teaches
	A method for detecting a road condition in an area of a vehicle using sensor data from an acoustic sensor system of the vehicle, the method comprising the following steps: (Tran: Abstract)
	receiving sensor data from the acoustic sensor system of the vehicle,… (Tran: Paragraph [0014]-[0015], Fig. 1, 2; The ultrasonic sensor is equipped with a sending unit that sends the data to some receiver. The system also informs the driver of the road surface observations made by the sensors which means that the system must receive that data from the sensors.)
	…
	based on the result of the comparison, determining which of the predefined road conditions is currently present. (Tran: Paragraph [0016]; The received sensor data is compared to reference data which contains information about multiple different road conditions. When the sensor data is compared to the reference data, the road condition that best matches is the one that is returned by the system.)
Tran does not teach
	…wherein the sensor data indicates presence of objects in surroundings of the vehicle determined from sensor signals of at least one ultrasonic sensor; 
	analyzing the sensor data to determine a false positive detection rate of false positives of the indications of the presence of the objects in the surroundings 
	comparing a current value of the false positive detection rate to a set of predefined expected values of the false positive detection rate, wherein each of the set of predefined expected value is assigned to a respective one of a plurality of predefined road conditions; and …
However in the same field of endeavor, Dudar teaches
	…wherein the sensor data indicates presence of objects in surroundings of the vehicle determined from sensor signals of at least one ultrasonic sensor; (Dudar: Paragraph [0030]-[0031])
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system, sensor data, and road condition determination of Tran with the sensor data analysis and comparison of Dudar for the benefit of mitigating the risk of water inhalation into the evaporative emission control system and the engine air intake. (Dudar: Paragraph [0007])
	Tran, in view of Dudar, does not teach
	analyzing the sensor data to determine a false positive detection rate of false positives of the indications of the presence of the objects in the surroundings 
	comparing a current value of the false positive detection rate to a set of predefined expected values of the false positive detection rate, wherein each of the set of predefined expected value is assigned to a respective one of a plurality of predefined road conditions; and …
	However in the same field of endeavor, Milschewski teaches
	analyzing the sensor data to determine a false positive detection rate of false positives of the indications of the presence of the objects in the surroundings (Milschewski: Paragraph [0053]-[0054])
	comparing a current value of the false positive detection rate to a set of predefined expected values of the false positive detection rate, wherein each of the set of predefined expected value is assigned to a respective one of a plurality of predefined road conditions; and (Milschewski: Paragraph [0067]-[0068]) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system and sensor data of Tran and Dudar with the false positive detection rate of Milschewski for the benefit of indicating a solution as to how objects in a surrounding region of a motor vehicle can be reliably detected with the aid of an ultrasonic sensor. (Milschewski: Paragraph [0006])

Regarding Claim 24,
Tran, in view of Dudar, and further in view of Milschewski, teaches
	The method as recited in claim 16, wherein, in the analyzing step, false positive detection rates captured by different sensors of the sensor system are analyzed separately. (Tran: Paragraph [0014]-[0016]; Multiple sensors are used individually to gather data corresponding to each sensor. The data gathered is then packaged together to form the “road data”.)
	

Regarding Claim 25,
Tran, in view of Dudar, and further in view of Milschewski, teaches
The method as recited in claim 24, wherein, in the analyzing step, the false positive detection rates of sensors of the sensor system, which are installed mutually symmetrically on the vehicle, (Milschewski: Paragraph [0047]-[0049], Fig. 1) are analyzed. (Milschewski: Paragraph [0102]-[0104])
	The motivation to combine Tran, Dudar, and Milschewski is the same as stated for Claim 16 above.

Regarding Claim 26,
Tran, in view of Dudar, and further in view of Milschewski, teaches
	The method as recited in claim 24, wherein, in the analyzing step, different false positive detection rates of sensors of the sensor system installed at various positions on the vehicle are used to detect different road conditions. (Milschewski: Paragraph [0035], [0050], Fig. 2; The system is able to use the ultrasonic sensors to make an analysis about the determination about the condition of the road’s surface (Whether the vehicle is driving on asphalt or gravel, etc.).)
The motivation to combine Tran, Dudar, and Milschewski is the same as stated for Claim 16 above.

Regarding Claim 27,
Tran, in view of Dudar, and further in view of Milschewski, teaches
	The method as recited in claim 16, wherein, in the analyzing step, the false positive detection rate is analyzed using distance information representing a distance of the vehicle to at least one object, and a sound reflection property and/or a sound emission property of the object. (Milschewski: Paragraph [0048])
The motivation to combine Tran, Dudar, and Milschewski is the same as stated for Claim 16 above.

Regarding Claim 30, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.

Regarding Claim 31, the claim is analogous to Claim 16 limitations with the following additional limitations:
A non-transitory machine-readable storage medium on which is stored a computer program that is executable by a computer and that, when executed by the computer, causes the computer to perform a method for detecting a road condition in the area of a vehicle using sensor data from an acoustic sensor system of the vehicle, the method comprising the following steps: (Tran: Paragraph [0013]-[0014])
Therefore the claim is rejected under the same premise as Claim 16.

Regarding Claim 32,
Tran, in view of Dudar, and further in view of Milschewski, teaches
	The method as recited in claim 16, wherein the at least one ultrasonic sensor includes a first ultrasonic sensor and a second ultrasonic sensor, (Dudar: Paragraph [0030]-[0031]; One of the options for the proximity sensors is ultrasonic sensors and one of the embodiments of the invention consists of multiple proximity sensors present in both the front and rear of the vehicle. ) different ones of the predefined road conditions being indicated to be currently present by respective portions of the sensor data from respective ones of the first and second ultrasonic sensors, (Dudar: Paragraph [0052]) and the method further comprises applying different weights to the first and second ultrasonic sensors (Meng: Paragraph [0056]) to determine based on the respective portions of the sensor data, in the determining step, which of the predefines road conditions is currently present. (Dudar: Paragraph [0052], FIG. 3, 5)
The motivation to combine Tran, Dudar, and Milschewski is the same as stated for Claim 16 above.

Regarding Claim 35,
Tran, in view of Dudar, and further in view of Milschewski, teaches
	The method as recited in claim 16, wherein each of the plurality of predefined road conditions is a respective water level in the area on a road on which the vehicle is traveling. (Dudar: Paragraph [0052], Fig. 3, 5; There are preset thresholds for different water level/flooding conditions.)
The motivation to combine Tran, Dudar, and Milschewski is the same as stated for Claim 16 above.

Claim(s) 17-20, 23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Dudar, further in view of Milschewski, as applied to claims 16, 24-27, 30-32 and 35 above, and even further in view of Mack (US 20150153266; of record in IDS).
Regarding Claim 17,
Tran, in view of Dudar, further in view of Milschewski, teaches
The method as recited in claim 16, wherein, in the determining step:… (Tran: Abstract)
Tran, in view of Dudar, further in view of Milschewski, does not teach
	…(i) a dry condition is detected as the current road condition when the current value of the detection rate is less than a dampness value, and/or (ii) a dampness condition is detected as the current road condition when the current value is greater than the dampness value, and/or (iii) a wet condition is detected as the current road condition when the current value is greater than a wetness value, and/or (iv) a hydroplaning condition is detected as the current road condition when the current value is greater than a hydroplaning value, a warning message about a hydroplaning risk being provided at or above a velocity limit value.
However in the same field of endeavor, Mack teaches
	…(i) a dry condition is detected as the current road condition when the current value of the detection rate is less than a dampness value, and/or (ii) a dampness condition is detected as the current road condition when the current value is greater than the dampness value, and/or (iii) a wet condition is detected as the current road condition when the current value is greater than a wetness value, and/or (iv) a hydroplaning condition is detected as the current road condition when the current value is greater than a hydroplaning value, (Mack: Paragraph [0035]-[0037]; The system can detect a hydroplaning condition based on whether or not the determined risk exceeds a predetermined risk threshold) a warning message about a hydroplaning risk being provided at or above a velocity limit value. (Mack: Paragraph [0037])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the analyzing step of Tran, Dudar, and Milschewski with the hydroplaning condition detection of Mack for the benefit of an improved determination of a risk of aquaplaning. (Mack: Paragraph [0005])

Regarding Claim 18,
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Mack, teaches
	The method as recited in claim 17, wherein the warning message is provided upon detection of the wet condition. (Tran: Paragraph [0013], [0016], [0022], Fig. 1; The signal that informs the driver of dangerous road surface conditions is the warning message.)

Regarding Claim 19,
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Mack, teaches
	The method as recited in claim 16, further comprising the following step: 
	adjusting, using the road condition determined to be currently present, a maximum-velocity value representing a maximally permissible velocity for the vehicle and/or a distance value representing a minimally permissible distance to a preceding vehicle. (Mack: Paragraph [0031]; The system is able to analyze map data to display locations of the route that may be hazardous to the vehicle based on the amount of wetness on the road at those locations. The system will then impose speed restrictions on the wet locations to prevent any accidents.)
	The motivation to combine Tran and Mack is the same as stated for Claim 17 above.

Regarding Claim 20,
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Mack, teaches
	The method as recited in claim 16, wherein the road condition is a water level in99772288.1 5the area of the vehicle. (Mack: Paragraph [0028], [0039]) 
	The motivation to combine Tran, Dudar, Milschewski, and Mack is the same as stated for Claim 17 above.

Regarding Claim 23,
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Mack, teaches
	The method as recited in claim 16, wherein, in the analyzing step, the false positive detection rate is analyzed using a velocity value representing a current velocity of the vehicle and/or wind information representing a current wind vector. (Mack: Paragraph [0032], [0048]; The system uses the vehicle’s current speed and acceleration when calculating the risk of aquaplaning) 
	The motivation to combine Tran, Dudar, Milschewski, and Mack is the same as stated for Claim 17 above.

Regarding Claim 28, 
Tran, in view of Dudar, and further in view of Milschewski, teaches
The method as recited in claim 27, wherein, in the analyzing step,… 
Tran, in view of Dudar, and further in view of Milschewski, does not teach
…an absolute velocity of the object and/or a velocity value representing a current velocity of the vehicle are used to determine the sound emission property of the object.
However in the same field of endeavor, Mack teaches
…an absolute velocity of the object and/or a velocity value representing a current velocity of the vehicle are used to determine the sound emission property of the object. (Mack: Paragraph [0043]; The sound resistance is the sound emission property.) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the analyzing step of Tran, Dudar, and Milschewski, with the sound emission property of Mack for the benefit of an improved determination of a risk of aquaplaning. (Mack: Paragraph [0005])

Regarding Claim 29,
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Mack, teaches	
	The method as recited in claim 16, further comprising the following step: 
	providing: (i) first road condition information and position information, by the vehicle to a high-level information network, the first road condition information representing the road condition that has been determined to be currently present, the position information representing a current position of the vehicle, and/or (ii) road condition information, by the higher-level information network to the vehicle, the road condition information representing current road conditions for expected future positions of the vehicle. (Mack: Paragraph [0031]; The system is able to analyze map data to display locations of the route that may be hazardous to the vehicle based on the amount of wetness on the road at those locations. The system will then impose speed restrictions on the wet locations to prevent any accidents.)
	The motivation to combine Tran, Dudar, Milschewski, and Mack is the same as stated for Claim 17 above.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Dudar, and further in view of Milschewski as applied to claims 16, 24-27, 30-32, and 35 above, and even further in view of Boehm (US 20050087377, already of record).
Regarding Claim 21,
Tran, in view of Dudar, further in view of Milschewski, teaches
The method as recited in claim 16, wherein, in the analyzing step,…
Tran, in view of Dudar, further in view of Milschewski, does not teach
…the false positive detection rate is analyzed within a narrow-band frequency range.
However in the same field of endeavor, Boehm teaches
…the false positive detection rate is analyzed within a narrow-band frequency range. (Boehm: Paragraph [0023])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the analyzing step of Tran, Dudar, and Milschewski with the detection rate of Boehm for the benefit of supporting a driver in estimating the condition of the roadway surface and/or initiate automatic accident prevention measures. (Boehm: Paragraph [0005])

Regarding Claim 22,
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Boehm, teaches
	The method as recited in claim 21, wherein the false positive detection rate is analyzed in an ultrasonic spectrum. (Tran: Paragraph [0014]; The system utilizes an ultrasonic sensor to form gather data that will be combined with other data sets to form the “road data”.)

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Dudar, further in view of Milschewski, as applied to claims 16, 24-27, 30-32 and 35 above, and even further in view of Meng et al. (US 20200355810; hereinafter Meng).
Regarding Claim 33, 
Tran, in view of Dudar, further in view of Milschewski, teaches
The method as recited in claim 32,…
Tran, in view of Dudar, further in view of Milschewski, does not teach
…further comprising selecting the different weights based on different respective standards of deviation of respective sensor signals assigned to the first and second ultrasonic sensors, respectively. 
However in the same field of endeavor, Meng teaches
	…further comprising selecting the different weights based on different respective standards of deviation of respective sensor signals assigned to the first and second ultrasonic sensors, respectively. (Meng: Paragraph [0047])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Tran, Dudar, and Milschewski, with the different sensor weights of Meng for the benefit of reducing a computational burden on the sensor system, such as an AV sensor system. (Meng: Paragraph [0004])

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran, in view of Dudar, further in view of Milschewski, and even further in view of Meng as applied to claim 33 above, and yet even further in view of Asgari et al. (US 20080177437; hereinafter Asgari).
Regarding Claim 34, 
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Meng, teaches
	The method as recited in claim 32, wherein: 
	one of the first and second ultrasonic sensors is positioned at a front of the vehicle; (Dudar: Paragraph [0030], [0031]; One of the options for the proximity sensors is ultrasonic sensors and one of the embodiments of the invention consists of multiple proximity sensors present in both the front and rear of the vehicle.)
	the other of the first and second ultrasonic sensors is positioned at a rear of the vehicle; (Dudar: Paragraph [0030], [0031]; One of the options for the proximity sensors is ultrasonic sensors and one of the embodiments of the invention consists of multiple proximity sensors present in both the front and rear of the vehicle.)
	…
Tran, in view of Dudar, further in view of Milschewski, and even further in view of Meng, does not teach
…
for water level indications, predefined as classified as high, which are determined from the sensor signals, a higher standard deviation is assigned to the one of the ultrasonic sensors than to the other of the first and second ultrasonic sensors; and
for water level indications, predefined as classified as low, which are determined from the sensor signals, a lower standard deviation is assigned to the one of the ultrasonic sensors than to the other of the first and second ultrasonic sensors.
However in the same field of endeavor, Asgari teaches
…
	for water level indications, predefined as classified as high, which are determined from the sensor signals, a higher standard deviation is assigned to the one of the ultrasonic sensors than to the other of the first and second ultrasonic sensors; and (Asgari: Paragraph [0029]-[0030]; Similar logic as to what is disclosed can be used for water level measurements. Take, for example, the low water level condition to equate to the smoothest road condition and the high-water level condition to equate to the roughest road condition as those would be the quietest and loudest conditions respectively. The roughest road condition requires a greater threshold for error to reduce the rate of false positives as the sensors would be receiving a lot of noise. The opposite would be true for the smoothest road condition as there is much less noise and it would require a smaller threshold of error.)
	for water level indications, predefined as classified as low, which are determined from the sensor signals, a lower standard deviation is assigned to the one of the ultrasonic sensors than to the other of the first and second ultrasonic sensors. (Asgari: Paragraph [0029]-[0030])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method and sensor positioning of Tran, Dudar, Milschewski, and Meng, with the standard deviation error calibration of Asgari for the benefit of reducing false positive errors from a diagnostic component. (Asgari: Paragraph [0001])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/2/2022